Order entered October 3, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00893-CV

              CIBIL KURIAKOSE VADACKANETH, Appellant

                                         V.

                SEENA ASARIYATHU SEBASTIAN, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-21-06642

                                      ORDER

      Before the Court are appellee’s September 20, 2022 motion to rescind her

request for oral argument and appellant’s September 23, 2022 response. The Court

will determine the necessity of oral argument at the time the appeal is set for

submission and after its review of the briefs.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE